[DO NOT PUBLISH]

             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                      ________________________
                                                                 FILED
                             No. 05-13632              U.S. COURT OF APPEALS
                                                         ELEVENTH CIRCUIT
                         Non-Argument Calendar              February 2, 2006
                       ________________________           THOMAS K. KAHN
                                                                CLERK
                D. C. Docket No. 04-00403-CV-T-24-TBM

REBECCA PORTER,
                                                     Plaintiff-Appellant,

                                  versus

PROVIDENT LIFE AND ACCIDENT
INSURANCE COMPANY,

                                                     Defendant,

SMITHKLINE BEECHAM CORPORATION,
d/b/a GlaxoSmithKline,

                                                     Defendant-Appellee.
                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                     _________________________

                            (February 2, 2006)

Before TJOFLAT, PRYOR and RONEY, Circuit Judges.

PER CURIAM:
       Plaintiff Rebecca Porter appeals the district court’s grant of summary

judgment to defendant SmithKline Beecham Corporation, d/b/a GlaxoSmithKline

(GSK), her former employer, in her case brought pursuant to the Employee

Retirement Income Security Act of 1974 (ERISA), 29 U.S.C. § 1001 et seq. Porter

alleged that on May 31, 2001, her long term disability benefits were improperly

terminated, despite 1997 medical diagnoses of fibromyalgia, asthma, and

depression, after defendant had gathered conflicting medical examination

information about the extent of her medical condition. After the denial of Porter’s

fourth internal appeal, defendant offered to suspend a final determination as to her

long term disability benefits if Porter was willing to submit to an independent

medical evaluation, offering to reinstate long term benefits if the findings of such

an evaluation supported her claim that she was totally disabled. Porter twice

refused to submit to an independent evaluation. On October 22, 2003, defendant

denied Porter’s fifth appeal, reasoning that her failure to submit to an independent

medical evaluation was a failure to comply with her obligations under the long

term plan and establishes a new justification for disability benefits. We affirm

based on the reasons set forth in the detailed and well-reasoned order of the

district court.




                                          2
      The district court did not err by finding that defendant had the authority to

make a final determination as to the denial of plaintiff’s long term benefits due to

her refusal to submit to an independent medical evaluation during the pendency of

the appeals process. Although her long term benefits were initially suspended due

to conflicting evidence gathered by defendant as to whether she was not totally

disabled under the terms of the plan, her subsequent refusal to submit to an

independent medical evaluation during the pendency of the appeals process

constituted an independent ground for denial of long term benefits.

      The plan, which states that defendant has the absolute right “to make all

determinations of fact and eligibility for benefits,” explicitly states, “If you do not

submit to a timely independent medical examination or if you do not provide

timely and satisfactory proof of continued disability, your benefits will be

suspended.” Given this clear language, which required proof of a “continued

disability,” the district court did not err in holding that defendant’s request for an

independent medical evaluation was not “wrong” under the plan and, even if

“wrong,” was reasonable given the factual circumstances, where defendant’s

reasons to terminate her long term benefits conflicted with her proffered evidence

concerning her asserted disability. See Williams v. BellSouth Telecomm., Inc., 373

F.3d 1132, 1138–39 (11th Cir. 2004) (explaining that even if a plan


                                           3
administrator’s decision under a plan is “wrong,” a reviewing court must still

uphold if reasonable grounds support it).

      The record does not support plaintiff’s argument that the plan administrator

“automatically” gave “blind adherence” to a non-treating medical director’s

opinion without regard to other medical opinions, through what Porter calls an

improper “anti-physician rule.” The record evidence was not that the plan

administrator blindly adhered to the reviewer’s decision to deny long term benefits

due to a lack of disability but instead gave credence to his recommendation that

she submit to an independent medical evaluation to assist in resolving the conflict

between defendant’s and plaintiff’s medical experts as to her medical condition.

      The district court’s grant of summary judgment to the defendant is

AFFIRMED.




                                            4